Exhibit 10.2

NOW INC.

LONG-TERM INCENTIVE PLAN

Phantom Share Agreement

 

Grantee:

   Richard Alario

Date of Grant:

   November 20, 2019

Number of Phantom Shares Granted:

   208,877

1.    Notice of Grant. NOW Inc. (the “Company”) is pleased to notify you that
you have been granted the above number of Phantom Shares (the “Phantom Shares”)
of the Company pursuant to the NOW Inc. Long-Term Incentive Plan (the “Plan”),
subject to the terms and conditions of the Plan and this Agreement.

2.    Vesting of Phantom Shares. Subject to the further provisions of Section 3
below, the Phantom Shares shall become vested on the first anniversary of the
Date of Grant.

3.    Accelerated Vesting. Upon the occurrence of any of the following events,
and provided you execute the Release Agreement described in Section 3(c) below,
the Phantom Shares shall vest on an accelerated basis as provided below:

(a)    Involuntary Termination. The Phantom Shares shall be fully vested upon
your Involuntary Termination. As used in this paragraph, “Involuntary
Termination” means the Company terminates your employment with the Company other
than for Cause, death or Disability. For purposes of this Agreement:

(i)    “Cause” shall mean you have (1) engaged in gross negligence or willful
misconduct in the performance of your duties and responsibilities respecting
your position with the Company; (2) willfully refused, without proper legal
reason, to perform the duties and responsibilities respecting your position with
the Company; (3) been convicted of or entered into a plea of no contest or
equivalent to a felony or a misdemeanor involving moral turpitude; or
(4) engaged in an act of dishonesty or impropriety which materially impairs your
effectiveness in your position with the Company; and

(ii)    “Disability” means your absence from your duties with the Company on a
full-time basis for ninety (90) consecutive calendar days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to you or your legal representative.

(b)    Good Reason. The Phantom Shares shall be fully vested upon your
resignation for Good Reason. As used in this paragraph, “Good Reason” means the
occurrence, without your express written consent, of any one (1) or more of the
following:

(i)    a material diminution in your annual base salary;



--------------------------------------------------------------------------------

(ii)    a change in the location of your principal place of employment by fifty
(50) miles or more from the location where you are principally employed; or

(iii)    a material reduction in the nature or scope of your title, authorities,
powers, functions, responsibilities or duties attached to your position with the
Company;

You shall provide written notice to the Company of any event or condition upon
which you intend to rely as the basis for a Good Reason termination of
employment within thirty (30) days of the occurrence of such event or condition.
You will be deemed for all purposes of this Agreement to have expressly
consented to any such event or condition if you do not provide such notice
within thirty (30) days of the occurrence of such event or condition. The
Company shall have thirty (30) days following the receipt of such notice to
remedy the event or condition and, if so remedied, any termination of your
employment hereunder on the basis of the circumstances described in such notice
shall not be considered a Good Reason termination of employment.

(c)    Release Agreement. As a condition to the acceleration of vesting and
payment of your Phantom Shares, you (or your executor, legal guardian, or other
legal representative in the case of your death or Disability) shall execute and
not revoke a waiver and release of all claims against the Company, its
subsidiaries, its affiliates, its officers and its directors in a form
reasonably acceptable to the Company (the “Release Agreement”) within twenty-one
(21) days following your receipt of the Release Agreement.

4.    Issuance of Shares of Stock; Dividend Payments.

Upon vesting and satisfying all applicable tax withholding obligations, the
Company shall issue to you, on a date (the “Settlement Date”) within thirty
(30) days following the date your Phantom Shares become vested (as described in
Sections 2 and 3 above), a number of whole shares of Stock equal to your vested
Phantom Shares, rounded down to the nearest whole number. Such shares of Stock
shall not be subject to any restriction on transfer other than any such
restriction as may be required under local law. On the Settlement Date, the
Company may pay to you cash in lieu of any fractional share of Stock represented
by a fractional Phantom Share subject to this Award in an amount equal to the
Fair Market Value on the vesting date of such fractional share of Stock. In
addition, the Company may, to the extent required by local law, pay to you cash
in lieu of any shares of Stock otherwise payable under this Section 4.

Your grant of Phantom Shares does not provide to you any stock ownership rights
until the date the Company issues to you shares of Stock under the preceding
paragraph.

No later than the last day of each calendar quarter, the Company shall pay to
you an amount equal to the aggregate per share cash dividend paid during the
quarter multiplied by the number of your Phantom Shares outstanding pursuant to
this Award Agreement (without interest), less any required withholding or other
taxes which the Company determines, in its discretion, to be due in connection
with such payments. Once shares of Stock have been issued to you, no further
payments will be made under the preceding sentence.

5.    Nontransferability of Phantom Shares. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of Phantom Shares in any manner otherwise than
by will or by the laws of descent or distribution. A breach of these terms of
this Agreement shall cause a forfeiture of your Phantom Shares.

 

2



--------------------------------------------------------------------------------

6.    Entire Agreement; Governing Law. These Phantom Shares constitute awards of
Phantom Shares for purposes of the Plan and are granted under and governed by
the terms and conditions of the Plan, this Agreement and any country specific
addendum to this Agreement. In the event of any conflict between the Plan and
this Agreement, the terms of the Plan shall control. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement. The Plan is incorporated herein by reference. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and you with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the state of Texas.

7.    Withholding of Tax. To the extent that the grant or vesting of Phantom
Shares results in the receipt of compensation by you with respect to which the
Company or a Subsidiary has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such Subsidiary, which, with the consent of the Company (or the
Committee if you are subject to Section 16(b) of the Exchange Act), may include
withholding a number of Shares that would otherwise be delivered on vesting that
have an aggregate Fair Market Value that does not exceed the amount of taxes to
be withheld, you shall deliver to the Company or the Subsidiary such amount of
money as the Company or the Subsidiary may require to meet its withholding
obligations under such applicable law. No delivery of shares of Stock shall be
made under this Agreement until you have paid or made arrangements approved by
the Company or the Subsidiary to satisfy in full the applicable tax withholding
requirements of the Company or Subsidiary.

Regardless of any action the Company or Subsidiary that employs you takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company or Subsidiary that employs you (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant of the
Award, the vesting of the Award, the settlement of the Award into shares of
Stock or the receipt of an equivalent cash payment, the subsequent sale of any
shares of Stock acquired pursuant to the Award and the receipt of any dividends;
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items.

If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company or Subsidiary may
withhold a portion of the shares of Stock otherwise issuable upon vesting of the
Award that have an aggregate Fair Market Value sufficient to pay the minimum
Tax-Related Items required to be withheld by the Company or Subsidiary with
respect to the shares of Stock. The cash equivalent of the shares withheld will
be used to settle the obligation to withhold the Tax-Related Items. No
fractional shares of Stock

 

3



--------------------------------------------------------------------------------

will be withheld or issued pursuant to the grant of the Award and the issuance
of shares of Stock hereunder. Alternatively, the Company or Subsidiary may, in
its discretion, withhold any amount necessary to pay the Tax-Related Items from
your salary or other amounts payable to you, with no withholding in shares of
Stock. In the event the withholding requirements are not satisfied through the
withholding of shares of Stock or, through your salary or other amounts payable
to you, no shares of Stock will be issued to you (or your estate) in settlement
of the Award unless and until satisfactory arrangements (as determined by the
Company) have been made by you with respect to the payment of any Tax-Related
Items which the Company or Subsidiary determines, in its sole discretion, must
be withheld or collected with respect to such Award. By accepting this Award you
expressly consent to the withholding of shares of Stock and/or cash as provided
for hereunder. All other Tax-Related Items related to the Award and any shares
of Stock delivered in payment thereof are your sole responsibility.

8.    Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at
its sole discretion, terminate this Award if it determines that the recipient of
the Award has engaged in material misconduct. For purposes of this Clawback
provision, material misconduct includes conduct adversely affecting the
Company’s financial condition, results of operations, or conduct which
constitutes fraud or theft of Company assets, any of which require the Company
to make a restatement of its reported financial statements. The Committee may
also specify other conduct requiring the Company to make a restatement of its
publicly reported financial statements as constituting material misconduct in
future Award Agreements. If any material misconduct results in any error in
financial information used in the determination of compensation paid to the
recipient of an Award and the effect of such error is to increase the payment
amount pursuant to an Award, the Committee may also require the recipient to
reimburse the Company for all or a portion of such increase in compensation
provided in connection with any such Award. In addition, if there is a material
restatement of the Company’s financial statements that affects the financial
information used to determine the compensation paid to the recipient of the
Award, then the Committee may take whatever action it deems appropriate to
adjust such compensation.

[Signature Page Attached]

 

4



--------------------------------------------------------------------------------

NOW INC.

By:  

/s/ Raymond Chang

Name:   Raymond Chang Title:   Vice President & General Counsel RICHARD ALARIO

/s/ Richard Alario

Signature

 

5